Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,604,922 to Hache.
In Reference to Claim 1
Hache discloses a mud motor, comprising: a stator (Fig. 4, 32); a rotor (Fig. 4, 34); and a lining (Fig. 4, 36) between the stator and the rotor, the lining including fibers forming a fiber pattern (Col. 5, Line 45-50).
In Reference to Claim 2
Hache discloses the lining is a coating of at least one of a lobed inner surface of the stator and a lobed outer surface of the rotor. (As showed in Fig. 4, the lining is attached to the stator)
In Reference to Claim 10
Hache discloses method for manufacturing a mud motor, the method comprising: forming a mud motor comprising a stator (Fig. 4, 32) and a rotor (Fig. 4, 34); and disposing a lining (Fig. 4, 36) between the stator and the rotor, the lining including fibers forming a fiber pattern. (Col. 5, Line 45-50)
In Reference to Claim 11
Hache discloses the lining disposed between the stator and the rotor by coating at least one of a lobed inner surface of the stator and a lobed outer surface of the rotor with the lining. (As showed in Fig. 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hache in view of US Patent Publication 2018/0238114 to Huber.
In Reference to Claim 3
Hache discloses the lining between the stator and the rotor.
Hache does not teach the method of apply the lining.
Humber teaches a lining being applied by adhesion, forging or welding (Paragraph 26)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Humber into the design of Hache.  Doing so, would result in the lining layer being attached to the stator inner surface  by adhesion or other method.  Both inventions of Hache and Humber having a lining layer attached to a stator surface.  And Humber teaches a method with a predictable result of success to secure the lining cannot be detached during intermittent force transmission (Paragraph 26).
Claims  4-9 and 11-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Hache in view of US Patent 6,102,681 to Turner.
In Reference to Claims 4-8 and 11-17
Hache discloses a positive displacement machine with the fiber layer attached to the stator.
Hache is silent on the detail of the fiber structure.
Turner teaches the lining layer comprises a web pattern or a mesh pattern (As showed in Fig. 4A), fiber comprises glass or carbon (col. 6 Line 6-10), or copper (Col. 3, Line 50), fiber pattern includes a gap between the fibers (AS showed in 5A), a second material elastomer (Fig. 5, 9)
Turner teaches gaps formed between fibers (Col. 4, Line 40-45, Turner teaches gaps are preferred to be filled, it is obvious that unfilled is also an option.)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Turner into the design of Hache.  Doing so, would result in the lining of the stator being formed as pattern showed in Fig. 4A of Turner, since Turner teaches a method to improve heat transfer and increase durability of the positive displacement pump (Col. 2, Line 1-6).
In Reference to Claim 9 and 18
Hache discloses a positive displacement machine with the fiber layer attached to the stator.
The combination of Hache and Turner as applied to Claim 9 teaches the positive displacement pump for operation at high temperature.  The combination of Hache and Turner as applied to Claim 9  is silent on temperature range.  However, the Office considers “the operation temperature and operation duration" as functional language.  The use of the function language only requires that apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  The combination of Hache and Turner as applied to Claim 9 teaches the recited structure. Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/19/2022